PER CURIAM.
The state concedes that this sentence must be vacated and the cause remanded for resentencing because the trial court failed to provide written reasons for departing from the recommended guidelines sentence. Thus, we vacate the sentence and remand with directions that the trial court resentence appellant within the guidelines. Reid v. State, 531 So.2d 211 (Fla. 1st DCA 1988).
REVERSED AND REMANDED.
ERVIN and ZEHMER, JJ., concur.
NIMMONS, J., concurs in part and dissents in part, with opinion.